Citation Nr: 0313556	
Decision Date: 06/23/03    Archive Date: 06/30/03	

DOCKET NO.  02-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for a psychoneurosis, anxiety with depression.

2.  Entitlement to an increased (compensable) evaluation for 
hematoma of the midline of the posterior thoracic spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from September 1943 to 
August 1945. 

A review of the evidence of record reflects that at a travel 
board hearing before the undersigned at the VARO in 
St. Petersburg, in November 2002, the veteran testified that 
he was receiving treatment for his disabilities at the VA 
Medical Center in Gainesville, Florida.  The most recent 
reports of record from that facility are dated in 2000.  
Records generated by VA facilities that might have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during their 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

On March 11, 2003, the veteran was provided with information 
pertaining to his claim for entitlement to a compensable 
disability rating for hematoma of the right mid back region.  
He was provided with revised criteria pertaining to ratings 
of skin disorders, and was told that he had 60 days within 
which to respond.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans, v. Secretary of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003), essentially invalidated 
the statement telling the veteran he had 60 days from the 
date of the letter to respond.  Also, a supplemental 
statement of the case has not been prepared which reflects 
consideration of the new and the old criteria for rating skin 
disorders.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
2000 for his service-connected 
psychiatric disorder and hematoma of the 
mid back region.  With any necessary 
authorization from him, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by him in 
response to this request which have not 
been previously secured.  Of particular 
interest are reports of outpatient 
treatment and evaluation at the VA 
Medical Center, Gainesville, Florida, 
dating from 2000.  

2.  The RO is to make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination in order to determine the 
current nature and extent of impairment 
attributable to his service-connected 
psychiatric disorder.  All indicated 
testing, to include psychological 
testing, should be conducted.  The 
examiner should indicate whether it is 
possible to distinguish the symptoms of 
any other psychiatric disorder from the 
symptoms associated with the veteran's 
psychoneurosis.  A Global Assessment of 
Functioning score should be provided 
currently and for the past year for the 
impairment attributable to the 
service-connected psychoneurosis.  The 
examiner should opine as to the impact of 
the service-connected disorder on the 
veteran's ability to obtain and maintain 
substantially gainful employment.  The 
claims file should be made available to 
the examiner for review.

3.  The RO is to make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a physician with expertise in 
dermatology for the purpose of 
determining the current nature and extent 
of impairment attributable to the 
service-connected hematoma of the mid 
back region.  The examiner is to be 
provided with the revised criteria for 
rating skin disorders set forth at 
67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  

4.  The RO should then review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. 
Reg. 45,620-32 (Aug. 27, 2001) are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

5.  Then, the RO should readjudicate the 
issues of entitlement to a disability 
rating in excess of 50 percent for a 
psychoneurosis and to a compensable 
evaluation for hematoma of the right mid 
back region.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  Also, notation 
should be made of consideration of both 
the new and old criteria for rating skin 
disorders.  An appropriate period of time 
should be allowed for response.  

The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for his scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


